United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zealander, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0930
Issued: July 2, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On March 18, 2020 appellant, through counsel, filed a timely appeal from a March 2, 2020
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish greater than eight
percent permanent impairment of his right upper extremity, for which he previously received
schedule award compensation.
FACTUAL HISTORY
On February 2, 2012 appellant, then a 48-year-old city carrier, filed a traumatic injury
claim (Form CA-1) alleging that on January 31, 2012 he sustained a right shoulder injury when
the drivers-side door of his postal vehicle slammed against his right shoulder while in the
performance of duty. OWCP accepted his claim for several right shoulder conditions, including
supraspinatus sprain, rotator cuff tear/sprain, impingement syndrome, and adhesive capsulitis.
Appellant underwent right rotator cuff repair on April 2, 2012 right shoulder capsular release on
September 24, 2012 and right shoulder arthroscopy on March 31, 2014. These procedures were
authorized by OWCP.
Appellant filed a claim for a schedule award (Form CA-7) on May 18, 2015.
By decision dated November 18, 2019, OWCP granted him a schedule award for eight
percent permanent impairment of his right upper extremity as calculated under the sixth edition of
the American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides).3 On December 9, 2019 OWCP amended the November 18, 2019 decision to correct a
typographical error regarding the pay rate information delineated in the November 8, 2019
decision. The period of the award ran 24.96 weeks from September 16, 2019 through March 8,
2020, and was based on a November 2, 2019 report of Dr. Herbert White, Jr., a Board-certified
occupational medicine specialist serving as an OWCP district medical adviser (DMA), who
evaluated the September 16, 2019 findings of Dr. Neil Allen, an attending Board-certified internist
and neurologist.
On December 30, 2019 appellant, through counsel, requested reconsideration of the
December 9, 2019 decision.4 In support thereof, counsel submitted a December 23, 2019 report
from Dr. Allen, who determined that appellant had 13 percent permanent impairment of his right
upper extremity based on the range of motion (ROM) rating method found on Table 15-34, on
page 475, of the sixth edition of the A.M.A., Guides. Dr. Allen advised that he utilized the ROM
method to assess appellant’s permanent impairment because it resulted in a higher rating for the
right upper extremity than the seven percent rating obtained under the diagnosis-based impairment
(DBI) rating method.5 For the right shoulder, he found that appellant had three percent permanent
impairment due to 120 degrees of flexion, one percent permanent impairment due to 40 degrees of
extension, three percent permanent impairment due to 90 degrees of abduction, four percent
3

A.M.A., Guides (6th ed. 2009).

4

Appellant did not challenge the pay rate used for the schedule award, but rather challenged the percent of
permanent impairment found for the right upper extremity.
5
The Board notes that the A.M.A., Guides provides that, when two methods of impairment evaluation are
appropriate, the method which yields the highest impairment rating should be used. See A.M.A., Guides 526-27.

2

permanent impairment due to 40 degrees of internal rotation, and two percent permanent
impairment due to 50 degrees of external rotation.6 Dr. Allen concluded that these separate ratings
added up to 13 percent permanent impairment of the right upper extremity.7
In a February 11, 2020 report, Dr. Herbert White, Jr., a Board-certified occupational
medicine specialist serving as DMA, determined that appellant had eight percent permanent
impairment of his right upper extremity under the ROM rating method. He noted that he utilized
the findings of the ROM rating method for appellant’s permanent impairment because it resulted
in a higher rating for the right upper extremity than the seven percent rating obtained under the
DBI rating method. Dr. White asserted that Dr. Allen erred in the manner in which he rounded
ROM findings under Table 15-34. He noted that, according to text on page 464 of the sixth edition
of the A.M.A., Guides, joint ROM measurements are rounded to the nearest whole number ending
in zero (e.g., 20 degrees instead of 24 degrees and 30 degrees instead of 25 degrees). Dr. White
indicated that application of this method to Dr. Allen’s findings would decrease the external
rotation deficits rating provided by Dr. Allen from two percent to zero percent. He also opined
that Dr. Allen improperly rated right shoulder flexion of 120 degrees as a three percent impairment.
Dr. White noted that appellant’s flexion on the left side (i.e., the unaffected side) was 170 degrees,
which also was three percent impairment. He opined that, given the same degree of impairment
on both sides, the A.M.A., Guides provided on page 461 that there was no impairment of the right
shoulder due to flexion of 120 degrees. Therefore, Dr. White concluded that Dr. Allen’s
assessment of right upper extremity impairment should be reduced from 13 percent to 8 percent
permanent impairment.
By decision dated March 2, 2020, OWCP denied modification of the December 9, 2019
decision, finding that the weight of the medical opinion evidence regarding permanent impairment
rested with the opinion of Dr. White.
LEGAL PRECEDENT
The schedule award provisions of FECA,8 and its implementing federal regulations,9 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
6
In his December 23, 2019 rating report, Dr. Allen utilized the examination findings that he obtained on
September 16, 2019. The sixth edition of the A.M.A., Guides provides that the maximum measurement (out of the
required three) is chosen for assessing impairment and that rounding procedures are applied to each measurement.
See A.M.A., Guides 464. The maximum measurement obtained by Dr. Allen for each type of right shoulder motion
is as follows: 121 degrees of flexion; 36 degrees of extension; 94 degrees of abduction; 55 degrees of adduction; 39
degrees of internal rotation; and 55 degrees of external rotation. The maximum measurement obtained for each type
of shoulder motion for the unaffected left side is as follows: 171 degrees of flexion; 72 degrees of extension; 177
degrees of abduction; 87 degrees of adduction; 80 degrees of internal rotation; and 77 degrees of external rotation.

Dr. Allen asserted that he considered the ROM findings of appellant’s “unaffected” left shoulder in calculating
appellant’s permanent impairment. He indicated, without further explanation, that appellant’s right shoulder flexion
represented a “29 [percent loss] compared to the ‘unaffected’ side.”
7

8

5 U.S.C. § 8107.

9

20 C.F.R. § 10.404.

3

FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.10 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.11
With respect to calculating impairment under the DBI method for the right shoulder,
reference is made to Table 15-5 (Shoulder Regional Grid).12 Table 15-5 also provides that, if
motion loss is present for a claimant with certain diagnosed conditions, permanent impairment
may alternatively be assessed using section 15.7 (ROM impairment). Such a ROM rating stands
alone and is not combined with a DBI rating.13
OWCP issued FECA Bulletin No. 17-06 to explain the use of the DBI methodology versus
the ROM methodology for rating of upper extremity impairments.14 Regarding the application of
ROM or DBI impairment methodologies in rating permanent impairment of the upper extremities,
FECA Bulleting No. 17-06 provides in pertinent part:
“Upon initial review of a referral for upper extremity impairment evaluation, the
DMA should identify (1) the methodology used by the rating physician (i.e., DBI
or ROM) and (2) whether the applicable tables in Chapter 15 of the [A.M.A.,
Guides] identify a diagnosis that can alternatively be rated by ROM. If the
[A.M.A., Guides] allow for the use of both the DBI and ROM methods to calculate
an impairment rating for the diagnosis in question, the method producing the higher
rating should be used.” (Emphasis in the original.)15
The Bulletin further advises:
“If the rating physician provided an assessment using the ROM method and the
[A.M.A., Guides] allow for use of ROM for the diagnosis in question, the DMA
should independently calculate impairment using both the ROM and DBI methods
and identify the higher rating for the CE [claims examiner].16
“OWCP s procedures provide that, after obtaining all necessary medical evidence,
the file should be routed to a DMA for an opinion concerning the nature and

10

Id.

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Award and Permanent Disability Claims, Chapter
2.808.5a (March 2017); see also Chapter 3.700.2 and Exhibit 1 (January 2010).
12

See A.M.A., Guides 401-05, Table 15-5.

13

Id. at 401-05, 475-78.

14

FECA Bulletin No. 17-06 (May 8, 2017).

15

Id.

16

Id.; see also H.H., Docket No. 19-1530 (issued June 26, 2020); A.G., Docket No. 18-0329 (issued July 26, 2018).

4

percentage of impairment in accordance with the A.M.A., [Guides], with the DMA
providing rationale for the percentage of impairment specified.”17
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish greater than
eight percent permanent impairment of his right upper extremity for which he previously received
schedule award compensation.
Appellant submitted a December 23, 2019 report, of Dr. Allen who determined that
appellant had 13 percent permanent impairment of his right upper extremity based on the ROM
rating method found on Table 15-34 of the sixth edition of the A.M.A., Guides.18 For the right
shoulder, Dr. Allen found that appellant had three percent permanent impairment due to 120
degrees of flexion, one percent permanent impairment due to 40 degrees of extension, three percent
permanent impairment due to 90 degrees of abduction, four percent permanent impairment due to
40 degrees of internal rotation, and two percent permanent impairment due to 50 degrees of
external rotation.
The Board finds, however, that in a February 11, 2020 report, Dr. White, the DMA,
properly determined that appellant had eight percent permanent impairment of his right upper
extremity.19 Dr. White found that Dr. Allen made an error in the manner in which he rounded
ROM findings under Table 15-34. According to the sixth edition of the A.M.A., Guides, joint
ROM measurements are rounded to the nearest whole number ending in zero (e.g., 20 degrees
instead of 24 degrees and 30 degrees instead of 25 degrees). The application of this method to
Dr. Allen’s findings would decrease the external rotation deficits rating provided by Dr. Allen
from two percent to zero percent. The Board notes that, when applying this principle, Dr. Allen’s
two percent impairment rating for external rotation deficits would not be valid because he should
have rounded the 55 degree measurement for external rotation up to 60 degrees, equaling zero
percent impairment, instead of improperly rounding it down to 50 degrees.20 Dr. Allen also
incorrectly rated right shoulder flexion of 120 degrees as a three percent impairment. Appellant’s
shoulder flexion on the unaffected left side was 170 degrees, which also was three percent
impairment. Given the same degree of impairment on both sides, the A.M.A., Guides provided on
page 461 that there was no impairment due to right shoulder flexion of 120 degrees.21 The Board
notes that Dr. White concurred with the other individual ROM ratings calculated by Dr. Allen and
17

Supra note 11 at Chapter 2.808.6(f); P.W., Docket No. 19-1493 (issued August 12, 2020).

18

See id. at 475, Table 15-34.

19

The Board notes that Dr. White properly used the findings of the ROM rating method for appellant’s permanent
impairment because it resulted in a higher rating for the right upper extremity than the seven percent rating obtained
under the DBI rating method. See supra note 5. Table 15-5 provides for use of the ROM rating method in appellant’s
case given his right rotator cuff diagnosis. See A.M.A., Guides 403, Table 15-5.
20

See id. at 464.

21

The A.M.A., Guides provides that, if the opposite extremity is neither involved nor previously injured, it must
be used to define normal for that individual any losses should be made in comparison to the opposite normal extremity.
See id.

5

that these ratings added up to eight percent. Therefore, Dr. White properly concluded that
appellant had eight percent permanent impairment of his right upper extremity. As such, the Board
finds that appellant had no more than the eight percent permanent impairment of his right upper
extremity previously awarded.
Appellant may request a schedule award or increase schedule award at any time based on
evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish greater than
eight percent permanent impairment of his right upper extremity, for which he previously received
schedule award compensation.
ORDER
IT IS HEREBY ORDERED THAT the March 2, 2020 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: July 2, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

6

